Mr. Justice; Jone;s
dissenting. I am unable to concur. It seems to me that the case ought to have been submitted to the jury, whose province it is to determine what is the proxi-. mate cause of an injury. The trial Judge improperly assumed the province to decide that the collision with the train of cars was the proximate cause; whereas, the complaint and the evidence offered in support of it was on the theory that the negligence of defendant in maintaining a defective bridge at a regular crossing, into which plaintiff’s team fell and was inextricably held until the train, of defendant, operated with due care, collided as a natural and probable result of the negligence alleged. The point for the jury, not the Judge, to decide was, whether the negligence as to the bridge was an operating cause at the time of the collision. The jury should have been allowed to determine whether there was any intervening force or negligence between the negligence alleged and the collision which caused the injury, independently of the condition brought about by the negligence alleged, with instruction, if they so concluded, to find for defendant. For the Court to say that the mere fall of the team into the broken bridge of itself caused no immediate injury, and, therefore, to nonsuit was to ignore and take from the jury the consideration of the evidence that tended to show that by reason of the alleged negligence, plaintiff’s team, though uninjured by the mere fall into the bridge, was nevertheless held on the track, where defendant’s train would naturally and probably cause the injury. The famous squib case aptly illustrates here. The first thrower of a lighted squib into a crowded market place was the proximate cause of the injury, notwithstanding a number of other persons, in order to protect themselves, successfully tossed the squib until it finally fell on the plaintiff and injured *437him.' The agencies intervening between the first thrower and the final injury being the natural result to be expected under the circumstances, could not prevent the original act of negligence from being held the proximate efficient cause of the injury. The case before us is stronger, in that the injury was the result of concurrent agencies of defendant alone. In the case of Harrison v. Berkely, 1 Strob., 525, a shopkeeper who sold liquor to a slave contrary to law, which produced intoxication, which lead to exposure from which the slave died, was held responsible as the proximate cause of the slave’s death. In the case of Pickens v. Railroad, 54 S. C., 498, it was alleged that by reason of defendant’s failure to provide transportation according to contract, plaintiff was'exposed to a storm and thereby injured. Upon the question whether the failure to provide transportation or the storm was the proximate cause of the injury, this Court said: “Leaving the depot was the natural consequence of defendant’s failure to provide transportation for the plaintiff from Aiken to Edgefield; and in view of the frequency and suddenness with which storms arise in this country, it cannot be said that the injury from the storm was ‘the intervention of any such extraordinary result as that the usual course of nature should seem to have been departed from.’ At least, this zvas a question to be determined by the jury (italics ours). * * * More than one inference could have been drawn from the testimony, and when this is the case, it is always a matter for the consideration of the jury.” Under the principle announced in these and like other cases, the jury should have been allowed to determine whether the negligence alleged had any proximate causal connection with the injury complained.
As it appears to me, the cases cited in the opinion of the majority do not apply to the facts of this case. Eor example, in the case of Glenn v. R. R., 21 S. C., 470, the Court approves a nonsuit because there was a total failure of evidence tending to show that the negligence of a railroad company in failing to have a headlight to its engine was the *438proximate cause of its injury, inasmuch as the uncontradicted evidence by plaintiff was that the plaintiff saw the approaching train several times before it came within one hundred yards of the point where he was struck. In such case, the absence of the headlight manifestly did not operate to produce the injury. This case is quite different. The evidence was such that the jury might conclude therefrom that the negligence of defendant held plaintiff’s team on its track, and so was an operating cause in bringing about a collision to his injury.